Name: Commission Regulation (EEC) No 3194/88 of 18 October 1988 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/ 14 Official Journal of the European Communities 19 . 10 . 88 COMMISSION REGULATION (EEC) No 3194/88 of 18 October 1988 opening a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate, in the present market situation, to open a tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ ing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported all third countries. 2 . The regions in which the 300 000 tonnes of bread ­ making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 26 October 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 21 December 1988 at 1 p.m: (Brussels time). 3 . The tenders shall be lodged with the German inter ­ vention agency. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7 . 1988, p. 16. (3) OJ No L 139, 24. 5 . 1986, p. 36. 0 OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p. 5 . 19 . 10 . 88 Official Journal of the European Communities No L 284/15 ANNEX I (tonnes) Place of storage Quantity Niedersachsen 60 189 Nordrhein-Westfalen 22 326 Hessen 3 184 Rheinland-Pfalz 3 164 Baden-Wurttemberg 4 025 Saarland 1 324 Bayern 18 693 South Germany (') 187 095 (') The repartition per Federal Land will be published later. ANNEX II Standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency (Regulation (EEC) No 3194/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) - (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2  3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.